DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 12/23/2020, 2/15/2021, 5/6/2021, 9/22/2021, 12/30/2021, 5/16/2022 and 8/29/2022 have been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,830,879. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the subject matter of claims 1-17 of the present application, when given the information provided by claims 1-17 of USPN 10,830,879.
With respect to claim 1 of the present application, claim 1 of USPN 10,830,879 teaches:
An optical sensing device [ taught by line 1 of claim 1 of USPN 10,830,879 ], comprising: a light source, which is configured to emit one or more beams of light pulses at respective angles toward a target scene [ taught by lines 2-4 of claim 1 of USPN 10,830,879 ]; an array of sensing elements configured to output signals in response to incidence of photons on the sensing elements [ taught by lines 5-7 of claim 1 of USPN 10,830,879 ]; light collection optics configured to image the target scene onto the array [ taught by lines 8-9 of claim 1 of USPN 10,830,879 ]; and control circuitry coupled to actuate the sensing elements only in one or more selected regions of the array, each selected region containing a respective set of the sensing elements in a part of the array onto which the light collection optics image a corresponding area of the target scene that is illuminated by the one of the beams, and to adjust a membership of the respective set responsively to a distance of the corresponding area from the device [ taught by lines 10-18 of claim 1 of USPN 10,830,879 ], wherein each selected region has a boundary comprising multiple edges, which contain the respective set of the sensing elements [ suggested to a skilled artisan by lines 22-24 of claim 1 of USPN 10,830,879 in that a region set to a size sufficient to contain an image cast on an array infers a region with boundaries ], and wherein the control circuitry is configured to enlarge the selected region of the array responsively to the distance by shifting one edge of the boundary [ lines 24-27 of claim 1 of USPN 10,830,879 teach enlarging the area of the scene cats on the array based on distance – shifting a boundary being required in the process of enlarging ], such that the selected region contains a larger number of the sensing elements when the corresponding area is close to the device than when the corresponding area is far from the device [ lines 24-27 of claim 1 of USPN 10,830,879 teach a smaller area corresponding to a maximum distance and a larger area corresponding to a minimum distance -  a smaller area would contain less sensing element than a larger area; also see claim 6 ].
Claim 2 is taught by claim 2 of USPN 10,830,879.
Claim 3 is taught by claim 3 of USPN 10,830,879.
Claim 4 is taught by claim 4 of USPN 10,830,879.
Claim 5 is taught by claim 5 of USPN 10,830,879.
Claim 6 is taught by claim 7 of USPN 10,830,879.
Claim 7 is taught by claim 8 of USPN 10,830,879.
Claim 8 is taught by lines 18-27 of claim 1 of USPN 10,830,879.
With respect to claim 9 of the present application, claim 9 of USPN 10,830,879 teaches:
An optical sensing device [ taught by line 1 of claim 9 of USPN 10,830,879 ], comprising: a light source, which is configured to emit one or more beams of light pulses along a transmit axis toward a target scene [ taught by lines 2-4 of claim 9 of USPN 10,830,879 ]; an array of sensing elements configured to output signals in response to incidence of photons on the sensing elements [ taught by lines 5-7 of claim 9 of USPN 10,830,879 ]; light collection optics configured to image the target scene onto the array along a receive axis, which is offset transversely relative to the transmit axis [ taught by lines 8-10 of claim 9 of USPN 10,830,879 ]; and control circuitry coupled to actuate the sensing elements only in one or more selected regions of the array, each selected region containing a respective set of the sensing elements in a part of the array onto which the light collection optics image a corresponding area of the target scene that is illuminated by the one of the beams, while setting a boundary of each selected region responsively to a parallax due to the offset between the transmit and receive axes [ taught by lines [ taught by lines 11-19 of claim 9 of USPN 10,830,879 ], wherein the boundary of each selected region comprises multiple edges, which contain the respective set of the sensing elements, and wherein the control circuitry is configured to enlarge the selected region of the array responsively to the parallax by shifting one edge of the boundary [ taught by lines 20-28 of claim 9 of USPN 10,830,879 because casting an image on an array would create boundaries ], such that the selected region contains a larger number of the sensing elements when the corresponding area is close to the device than when the corresponding area is far from the device [ taught by lines 24-27 of claim 1 of USPN 10,830,879, which teach a smaller area corresponding to a maximum distance and a larger area corresponding to a minimum distance -  a smaller area would contain less sensing elements than a larger area; also see claim 6 ].
Claim 10 is taught by lines 19-27 of claim 1 of USPN 10,830,879 in combination with claim 10 of USPN 10,830,879.
With respect to claim 11 of the present application, claim 11 of USPN 10,830,879 teaches:
A method for optical sensing [ taught by line 1 of claim 11 of USPN 10,830,879 ], comprising: emitting one or more beams of light pulses at respective angles toward a target scene [ taught by lines 2-3 of claim 11 of USPN 10,830,879 ]; imaging the target scene onto an array of sensing elements configured to output signals in response to incidence of photons on the sensing elements [ taught by lines 4-6 of claim 11 of USPN 10,830,879 ]; actuating the sensing elements only in one or more selected regions of the array, each selected region containing a respective set of the sensing elements in a part of the array onto which a corresponding area of the target scene that is illuminated by the one of the beams is imaged [ taught by lines 7-12 of claim 11 of USPN 10,830,879 ]; and adjusting a membership of the respective set responsively to a distance of the corresponding area from the array [ taught by lines 13-14 of claim 11 of USPN 10,830,879 ] wherein each selected region has a boundary comprising multiple edges [ this limitation would have been obvious because an area projected onto array elements creates a region with boundaries ], which contain the respective set of the sensing elements, and wherein adjusting the membership comprises enlarging the selected region of the array responsively to the distance by shifting one edge of the boundary, such that the selected region contains a larger number of the sensing elements when the corresponding area is close to the array than when the corresponding area is far from the array [ taught by lines 15-24 of claim 11 of USPN 10,830,879 ].
Claim 12 is taught by claim 12 of USPN 10,830,879.
Claim 13 is taught by claim 13 of USPN 10,830,879.
Claim 14 is taught by claim 15 of USPN 10,830,879.
Claim 15 is taught by claim 16 of USPN 10,830,879.
Claim 16 is taught by claim 17 of USPN 10,830,879.
Claim 17 is taught by lines 15-24 of claim 11 of USPN 10,830,879.
		             35 USC 103 or 102
With respect to claim 1, the cited prior art, taken alone or in combination does not at least teach or suggest “…wherein each selected region has a boundary comprising multiple edges, which contain the respective set of the sensing elements, and wherein the control circuitry is configured to enlarge the selected region of the array responsively to the distance by shifting one edge of the boundary, such that the selected region contains a larger number of the sensing elements when the corresponding area is close to the device than when the corresponding area is far from the device…”  - when this limitation is taken in entire context.
With respect to claim 9, the cited prior art, when taken alone or in combination, does not at least teach or suggest “…wherein the boundary of each selected region comprises multiple edges, which contain the respective set of the sensing elements, and wherein the control circuitry is configured to enlarge the selected region of the array responsively to the parallax by shifting one edge of the boundary, such that the selected region contains a larger number of the sensing elements when the corresponding area is close to the device than when the corresponding area is far from the device…”  – when this limitation is taken in entire context.
With respect to claim 11, the cited prior art, taken alone or in combination, does not at least teach or suggest “…wherein each selected region has a boundary comprising multiple edges, which contain the respective set of the sensing elements, and wherein adjusting the membership comprises enlarging the selected region of the array responsively to the distance by shifting one edge of the boundary, such that the selected region contains a larger number of the sensing elements when the corresponding area is close to the array than when the corresponding area is far from the array…” – when this limitation is taken in entire context.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645